Case: 1:14-cr-00214-JG Doc #: 1154 Filed: 08/24/20 1 of 2. PageID #: 6941



  UNITED STATES DISTRICT COURT
  NORTHERN DISTRICT OF OHIO

                                             :
 UNITED STATES OF AMERICA,                   :               CASE NO. 1:14-cr-214
                                             :
             Plaintiff,                      :
                                             :
                                                             ORDER
  vs.                                        :
                                                             [Resolving Docs. 1108, 1148]
                                             :
  TONY GOODWIN,                              :
                                             :
             Defendant.                      :
                                             :
                                             :


  JAMES S. GWIN, UNITED STATES DISTRICT JUDGE:

         On March 20, 2017, this Court denied Defendant Tony Goodwin’s petition for habeas

  corpus relief under 28 U.S.C. § 2254. 1 On April 20, 2020, Defendant Goodwin moved for

  relief from this denial under Federal Rule of Civil Procedure 60(b). 2 On August 6, 2020,

  Goodwin moved to amend his April motion for relief.

         Movants may not use Rule 60(b) to to “attack[] the federal court's previous resolution

  of a claim on the merits.” 3 Although labeled as a Rule 60(b) motion, Goodwin’s April motion

  is “in substance a successive habeas petition and should be treated accordingly.” 4

         Under 28 U.S.C. § 2244(b)(3), a prisoner seeking to file a second or successive

  habeas petition must first request an order from the court of appeals authorizing the district

  court to entertain the petition. If the prisoner instead files the successive petition in the

  district court, the district court must transfer the motion to the court of appeals. 5


         1
             Doc. 948.
         2
             Doc. 1108.
         3
           Gonzalez v. Crosby, 545 U.S. 524, 538 (2005).
         4
           Id. at 531.
         5
           See In re Sims, 111 F.3d 45, 47 (6th Cir. 1997) (per curiam).
Case: 1:14-cr-00214-JG Doc #: 1154 Filed: 08/24/20 2 of 2. PageID #: 6942
  Case No. 1:14-cv-2257
  Gwin, J.

         The Court construes Goodwin’s Rule 60(b) motion as a successive § 2254 habeas

  petition and TRANSFERS it to the Sixth Circuit for consideration.




         IT IS SO ORDERED.

         Dated: August 24, 2020                      s/     James S. Gwin
                                                     JAMES S. GWIN
                                                     UNITED STATES DISTRICT JUDGE




                                               -2-
